DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-9, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9 and 13, Mosayyebi discloses a method and apparatus for detecting an analyte reactive towards luminol (dominant chemical) (abstract; p. 2, paragraph 4), comprising feeding into a reaction chamber an alkaline solution of luminol (NaOH (4.0g) + luminol (0.4g)) (p. 24, paragraph 5), noble metal nanoparticles (silver and gold nanoparticles mixed separately in the luminol solution) (p. 43, paragraph 1; p. 48, paragraph 3) and at least one analyte (aequorin and calcium ions) (p. 2, paragraph 4) reactive towards luminol, wherein the reaction chamber is in the form of a curved channel having serpentine-like shape (see figures 6-8, 15-17, 28, and 32-33); detecting a light emitted due to a chemiluminescence reaction taking place in said curved channel (chemiluminescence phenomenon is tested inside the device and the resultant images from the charge-coupled-device (CCD) camera are analysed) (abstract; p. 24, last paragraph; p. 49, paragraph 1); and discharging a reaction mass from said curved channel (via the output reservoir) (see figures 1 and 8; p. 13, paragraph 2), wherein the average diameter of the noble metal nanoparticles is greater than 25 nm (40 nm, 60 nm) (see Tables 3-5 starting on p. 40), wherein the curved channel comprises a plurality of straight sections, which are parallel with each other, and wherein the straight sections are connected by a curved section, which joins the straight sections smoothly (figure 6; see annotated figure below), creating the serpentine-like shape, and wherein a length L of each of the straight sections is 12 mm (12,000 µm) (see figure 7) and a radius R of the curved section is 1 mm (1,000 µm: determined from the diameter of 2 mm of the curved section in figure 7).
However, Mosayyebi is silent on a method wherein a length L of each of the straight sections is 400 µm to 1000 µm and a radius R of the curved section is from 50 µm to 200 µm.
Additionally, Kamruzzaman discloses a method and apparatus for detecting an analyte reactive towards luminol, comprising the steps of feeding into a reaction chamber (a microchannel via four inlets) (p. 198, column 1, section 2.6, paragraph 1) an alkaline solution of luminol (see p. 196, column 2, section 2.1; p. 198, column 1, section 3.2, paragraph 1, line 1) noble metal nanoparticles (gold nanoparticles or AuNPs) (p. 198, column 1, section 2.6, paragraph 1; see also p. 196, column 1, paragraph 1 and sections 2.3 and 2.4) and at least one analyte reactive towards luminol (vitamin B12) (p. 198, column 1, section 3.1, paragraph 1; see also sections 2.1 and abstract), wherein the reaction chamber is in the form of a curved channel having serpentine-like shape (see figure 1); detecting the light emitted due to a chemiluminescence reaction taking place in said channel (chemiluminescent or CL signal) (p. 198, column 1, section 2.6, paragraph 1; see also figure 3); and discharging a reaction mass from said channel (outlet) (p. 198, column 1, section 2.6, paragraph 1), wherein the average diameter of the metal nanoparticles is greater than 25nm (25 or 38 nm) (p. 198, column 1, section 3.1, paragraph 1), wherein the curved channel comprises a plurality of straight sections, which are parallel with each other, and wherein the straight sections are connected by a curved section, which joins the straight sections smoothly.
However, Kamruzzaman is silent on a method wherein the curved channel consists of two straight sections wherein a length L of each of the straight sections is from 400 µm to 1000 µm and a radius R of the curved section is from 50 µm to 200 µm.
Mosayyebi and Kamruzzaman were modified in the previous non-final office action by Kapur to teach the obviousness of a curved channel consisting of two straight sections wherein a length L of each of the straight sections is from 400 µm to 1000 µm and a radius R of the curved section is from 50 µm to 200 µm: Kapur teaches that the radius of a curve of a microchannel is a variable that may be optimized to create higher fluid speeds through the channels (paragraph [0105]). Kapur further teaches that the microchannel length in combination with the width of the channel is a variable that affects fluidic resistance (paragraph [0106]). 
Applicant’s arguments regarding a lack of overlap or similarity between the disclosure of Mosayyebi and the instant claims are convincing in view of MPEP §2144.05 (Remarks, p. 6): “The high end of the range for length L of the pending claims of 1000 µm is only 8.3% of the 12,000 µm disclosed by Mosayyebi…” In view of such a lack of overlap, one of ordinary skill in the art before the effective filing date of the invention would not recognize the teachings of Kapur as applicable to Mosayyebi and would not reasonably conceive of the claimed invention.
Applicant’s arguments regarding a difference in geometry (spiral differing from serpentine) is convincing and given that performing optimization of the dimensions of Kamruzzaman in view of Kapur would not yield the same geometry as claimed in the instant application (Remarks, p. 8-10).
Further, the prior art neither teaches nor fairly suggests a method wherein an enhancement of the light emitted by the chemiluminescence reaction in the second straight section is greater than an enhancement of the light emitted by the chemiluminescence reaction in the first and third straight sections; nor a microfluidic device wherein the curved channel is not spiral-shaped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797